       Case 3:19-cv-06700-CRB Document 16 Filed 05/12/20 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   GERARDO HERNANDEZ,                 ) No. 3:19-cv-06700-CRB
                                        )
13               Plaintiff,             ) STIPULATION FOR DISMISSAL OF
                                        ) ENTIRE ACTION
14        vs.                           )
                                        )
15   VINH HANG RESTAURANT CORP. dba     )
     PHO VINH; KAITLIN NGAN NGUYEN dba )
16
     PHO VINH, INC.; STEPHEN TODD COHN; )
                                        )
17   GARY DAVID COHN; LORI ARKIN;       )
                                        )
18               Defendants.            )
                                        )
19                                      )
                                        )
20                                      )
                                        )
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
       Case 3:19-cv-06700-CRB Document 16 Filed 05/12/20 Page 2 of 2


 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Vinh Hang Restaurant Corp. dba Pho Vinh; Kaitlin Ngan Nguyen dba Pho Vinh,
 3   Inc.; Stephen Todd Cohn; Gary David Cohn; and Lori Arkin, the parties to this action, that
 4   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 5   dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 6
 7   Dated: May 12, 2020                           MOORE LAW FIRM, P.C.
 8
                                                   /s/ Tanya E. Moore
 9                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
10
                                                   Gerardo Hernandez
11
12   Dated: May 12, 2020                           Law Office of Rick Morin, PC
13
                                                   /s/ Richard Morin
14                                                 Richard Morin
                                                   Attorney for Defendants,
15
                                                   Vinh Hang Restaurant Corp. dba Pho Vinh; Kaitlin
16                                                 Ngan Nguyen dba Pho Vinh, Inc.; Stephen Todd
                                                   Cohn; Gary David Cohn; and Lori Arkin
17
18                                           ATTESTATION
19
     Concurrence in the filing of this document has been obtained from each of the individual(s)
20   whose electronic signature is attributed above.

21                                                 /s/ Tanya E. Moore
                                                   Tanya E. Moore
22
                                                   Attorney for Plaintiff,
23                                                 Gerardo Hernandez
24
25
26
27
28



                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                   Page 2
